In an action against the City of New York to recover damages for wrongful death, the city served a third-party complaint on Derrico Salvage Company, the intestate’s employer. During the trial the third-party complaint was dismissed, and the jury rendered a verdict in favor of plaintiff against the city. The city appeals from so much of the judgment entered thereon as dismissed the third-party complaint. Judgment, insofar as appealed from, unanimously affirmed, with costs. The third-party complaint was based solely upon a specific indemnity agreement contained in a contract entered into between appellant and respondent. On the trial appellant abandoned its claim under the specific agreement pleaded and sought to invoke other indemnity provisions of the contract, not pleaded in the third-party complaint. Appellant’s motion to amend its pleading for that purpose was denied. We find no error in the denial of the motion (cf. Berkenstat v. Oliver, 275 App. Div, 679). In any event the evidence established that the indemnity provisions in the contract, upon which appellant sought to base its claim, had not, by the terms of the contract, commenced to operate when the accident complained of occurred and was insufficient to establish that the intestate was killed under circumstances which would have permitted appellant to invoke said contract. Present —■ Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.